

115 HR 6739 IH: Embry-Riddle Tri-City Land Exchange Completion Act
U.S. House of Representatives
2018-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6739IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2018Mr. Gosar (for himself, Mr. Biggs, Ms. McSally, Mr. Yoho, Mr. O'Halleran, Mrs. Lesko, and Mr. DeSantis) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the unencumbering of title to non-Federal land owned by Embry-Riddle Aeronautical
			 University, Florida, for purposes of economic development by conveyance of
			 the Federal reversionary interest to the University.
	
 1.Short titleThis Act may be cited as the Embry-Riddle Tri-City Land Exchange Completion Act. 2.DefinitionsIn this Act:
 (1)UniversityThe term University means Embry-Riddle Aeronautical University, Florida. (2)Non-Federal landThe term non-Federal land means the approximately 16-acre parcel of University land identified in section 3(a) of Public Law 105–363.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 3.Conveyance of Federal reversionary interest in land located in the county of Yavapai, Arizona (a)In generalNotwithstanding any other provision of law, the Secretary shall convey to the University, without consideration, the reversionary interests of the United States in and to the non-Federal land for the purpose of unencumbering the title to the non-Federal land to enable economic development of the non-Federal land.
 (b)Legal descriptionsAs soon as practicable after the date of enactment of this Act, the exact legal description of the non-Federal land shall be determined in a manner satisfactory to the Secretary.
 (c)Additional terms and conditionsThe Secretary may require such additional terms and conditions to the conveyance under subsection (a), consistent with that subsection, as the Secretary considers appropriate to protect the interests of the United States.
 (d)CostsThe University shall pay all costs associated with the conveyance under subsection (a), consistent with that subsection, including the costs of any surveys, recording costs, and other reasonable costs.
			